     Case 3:20-cv-01617-LAB-MDD Document 17 Filed 02/17/21 PageID.62 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11     MARIA DE JESUS HERNANDEZ,                 Case No.: 20cv1617-LAB (MDD)
       GUSTAVO HERNANDEZ
12
                                 Plaintiffs,     ORDER OF DISMISSAL
13
       v.
14
       COSTCO WHOLESALE
15
       CORPORATION, et al.
16                            Defendants.
17
18
19          The joint motion to dismiss (Docket no. 15) is GRANTED. Pursuant to Fed.
20   R. Civ. P. 41(a), this action is DISMISSED WITH PREJUDICE. The parties shall
21   each bear their own costs and attorney’s fees.
22
23          IT IS SO ORDERED.
24   Dated: February 17, 2021
25
26                                             Honorable Larry Alan Burns
                                               United States District Judge
27
28

                                                1
                                                                              20cv1617
